Citation Nr: 0707493	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-20 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for anxiety disorder to 
include post traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1963 to 
February 1965.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in January 
2007.  

Following the Board hearing the veteran submitted recent VA 
medical records with a waiver of initial RO jurisdiction.  
The Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is not shown to have manifested complaints or 
finding referable to an acquired psychiatric disorder in 
service or for many years thereafter.  

3.  The veteran is not shown to have a diagnosis of PTSD due 
to any verified or potentially verifiable in-service 
stressor, nor has the veteran submitted any evidence to 
corroborate his claimed in-service stressors.  

4.  The veteran is not shown to have an innocently acquired 
psychiatric condition to include an anxiety disorder due to 
any event or incident of his period of active service.  


CONCLUSION OF LAW

The veteran is not shown to have an innocently acquired 
psychiatric disability to include any manifested by an 
anxiety disorder to PTSD due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In March 2003, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the July 2004 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The March 2003 letter and a follow-up March 2004 letter 
satisfy the statutory and regulatory requirement that VA 
notify a claimant, what evidence, if any, will be obtained by 
the claimant and what if any evidence will be obtained by VA. 
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2003 and March 2004 letters advised the veteran 
that VA must make reasonable efforts to help the veteran to 
obtain relevant records not held by any Federal agency, this 
may include medical records from State or local governments, 
private doctors, and hospitals, or current or former 
employers.  

The letters also advised the veteran that VA is responsible 
for getting relevant records held by any federal agency.  
This may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letters advised the veteran that it was his 
responsibility to provide the RO with enough information 
about the records to enable the RO to request them from the 
person or agency having them, and advised the veteran that it 
was his responsibility to make sure the records were received 
by VA.  

A follow-up March 2006 letter advised the veteran "If you 
have any information or evidence that you have not previously 
told us about or given to us, and that information or 
evidence concerns the level of your disability or when it 
began, please tell us or give us that evidence now."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence before the RO readjudicated the claim.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the March 2003 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in the March 
2006 letter.  

The Board notes that there is no indication whatsoever that 
any additional action is needed to comply with the duty to 
assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The veteran was afforded a videoconference hearing before the 
undersigned Veterans' Law Judge in January 2007.  
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for PTSD.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  



Diagnosis

The medical records do not show complaints or findings of an 
innocently acquired psychiatric disorder in service or for 
many years thereafter.  

In January 2002, a VA medical center report diagnosed the 
veteran with PTSD.  The remaining elements required to 
establish service connection are one or more verified in-
service stressors, and a medical link between the verified 
stressor(s) and the diagnosed PTSD.  


Stressor

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

When the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In February 2003, the veteran submitted a PTSD development 
sheet.  He reported that he never fired a weapon or killed an 
enemy but often observed death of the other side.  The 
veteran stated that, one night, the building next to his was 
bombed, the top of his building was taken off and all of the 
captains, lieutenants and pilots in the other building were 
killed.  The veteran stated that, while going into Saigon his 
caravan was fired upon all of the time.  The veteran also 
stated that his jaw was broken by a comrade.  

In another February 2003 statement the veteran asserted that 
while, he was in the Old French Quarters in Pheloy, one night 
at about 12 midnight when they were all sleeping the Captains 
building was destroyed by bombs that went off for 45 minutes.  

After the bombing, the veteran was then put on guard duty.  
The veteran stated that he was not hurt during the bombings, 
but that his pants were found outside of the building at the 
gate.  

The veteran states that someone must have come into his 
building and stole his pants instead of killing him.  He 
stated that they must have just wanted him to know that they 
could have killed him instead of stealing his pants.  

The veteran also noted that another incident that made him 
very afraid was when he was in the communication center 
building.  He stated that the Army brought four or five 
trucks loaded with bodies and laid them out in a large field.  
The town people were then allowed to come get their family 
members, but he was told to stay in the building and not to 
go out for any reason because the families coming to get 
their dead could harm them.  He stated that he was there for 
about a week.  

The veteran also stated that he tried to keep a friend from 
going into Saigon because he heard several Viet Cong troops 
were going into Saigon and he was trying to protect his 
friend.  His friend then hit him in the jaw and the veteran 
needed surgery to repair it.  

The veteran has been in PTSD Counseling at the VA medical 
center in Chillicothe since January 2002.  The veteran has 
never stated a specific stressor while in PTSD counseling but 
has reported current PTSD symptoms.  

The veteran served in the Republic of Vietnam from February 
8, 1964 to January 31, 1965.  The service personnel records 
show that the veteran served as Communication Center 
Specialist.  

The record shows that the veteran served in Vietnam for 
nearly one year.  However, the Board emphasizes that service 
in a combat zone, without more, is not sufficient to 
establish that a veteran engaged in combat with the enemy.  
See e.g., Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

In this case, neither the service personnel records nor his 
medical records provide any objective evidence the veteran 
personally participated in combat or received a combat-
related wound or traumatic injury of any kind while he was in 
the Republic of Vietnam.  

In addition to the absence of any official indices of combat 
(Purple Heart Medal, Combat Infantry Badge, etc.), there is 
an absence of any unofficial indices of combat, such as lay 
statements ("buddy statements").  In other words, combat 
has not been established by objective, competent, and factual 
evidence of record.  See VAOPGCPREC 12-99 at p. 4.  

Since combat has not been established, the claimed combat-
related stressors cannot be verified on the basis of the 
veteran's assertions, alone; rather, the claimed stressor 
must be demonstrated by objective evidence.  

In this case, there is no corroboration whatsoever to 
establish the occurrence of any claimed in-service combat-
related stressor.  

Similarly, while it is possible that the alleged bombing on 
the building next to his or sniper attacks could, 
conceivably, be independently verifiable, the veteran has not 
provided sufficient details to warrant any further attempt to 
independently verify the occurrence of any such event or 
provided any other detailed information-to include 
statements from former service comrades-to establish the 
occurrence of this or any other in-service stressful event.  

The veteran's wife testified to the veteran's behavior before 
he went to and since his return from Vietnam.  The Board 
notes that a layperson is certainly competent to testify in 
regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  

The has not submitted any competent evidence to support his 
assertions of having an anxiety disorder that is due to any 
event or incident of his period of active service.  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997).  

In addition to combat-related stressors, the veteran has 
asserted a number of noncombat-related stressors, including 
generalized fear in Vietnam.  

However, as noted, noncombat-related stressors must be 
verified by objective evidence, such as service records or 
"buddy statements."  In this case, none of the veteran's 
identified events in this regard is supported by submitted 
objective evidence or otherwise capable of independent 
confirmation based on this record.  

Under these circumstances, the Board must conclude that there 
is no verified or verifiable stressor to support the 
diagnosis of PTSD.  Simply stated, the occurrence of none of 
the specific in-service stressful experiences has been 
corroborated by credible evidence, and the record does not 
present any basis for further developing the record in this 
regard.  

Accordingly, the Board finds that the claim for service 
connection for an anxiety disorder to include PTSD must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  

However, absent any credible evidence that a claimed in-
service stressor occurred-an essential criterion for 
establishing service connection for PTSD-that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for an anxiety disorder to include PTSD is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


